Exhibit 10.24

 

DIRECTOR COMPENSATION SUMMARY

 

 

 

Employee directors receive no additional compensation other than their normal
salary for serving on the Board or its committees. The Chairman of the Board
receives $130,000 annually. Each non-employee director (other than the Chairman
of the Board) receives $55,000 annually. In addition, the Chairman of the Audit
Committee receives a $30,000 annual retainer. The Chairmen of the Compensation
and the Nominating and Corporate Governance Committees each receive an
additional $20,000 annual retainer. Each Audit Committee member (other than the
Chairman of the Committee) receives an additional $15,000 annual retainer. Each
member of the Compensation and Nominating and Corporate Governance Committees
(other than the Chairmen of those Committees) receives an additional $10,000
annual retainer. Outside directors also receive an initial grant, upon first
election or appointment, and an annual grant of shares of restricted stock equal
to $150,000, except the Chairman of the Board who receives an annual grant of
shares of restricted stock equal to $170,000, which valuation is based on the
price of Newpark stock on the date of the grant (appointment, election or
re-election).

 

 

 